Citation Nr: 1454102	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1983, with service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the Board in January 2014.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for Meniere's disease; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.  

2.  In a February 2006 rating decision, VA confirmed the denial noting no new and material evidence.  Again, the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for Meniere's disease has been received since the February 2006 rating decision.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the February 2006 denial of reopening the issue of entitlement to service connection for Meniere's disease to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are VA notice requirements for new and material evidence claims. In particular, under Kent, VA must notify the Veteran of the elements of his claim and of the definition of "new and material evidence."   Kent also requires that VA give the Veteran notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.   Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Id.

The notice requirements, including those required by Kent, were met in this case by a letter sent to the Veteran in July 2009.  This correspondence advised the Veteran of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  She was notified of the bases for the previous denial and of the evidence that would be needed to reopen the claim.  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Despite the fact than no examinations were required until the claim was reopened, see 38 C.F.R. § 3.159(c)(4), the Board notes that the Veteran was afforded VA examinations in October 2008 (with a February 2009 addendum), December 2009, and January 2010.  See 38 C.F.R. § 3.159(c)(4)(iii).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  However, since there are inconsistencies and because the claim is being reopened, the Board notes that these examinations are not adequate and, as will be further explained below, the claim must be remanded so that another opinion can be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual background and analysis

The Veteran seeks to reopen claims of entitlement to service connection for Meniere's disease.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that claims of service connection for Meniere's disease was originally denied in August 1998.  The Veteran did not file a notice of disagreement regarding the August 1998 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the August 1998 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The denial was confirmed in a February 2006 rating decision that found no new and material evidence had been submitted to reopen the claim.  The Veteran, again, did not file a notice of disagreement regarding the rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the February 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in February 2006, VA has received additional evidence, including lay evidence noting that the Veteran's dizziness has been consistent since separation from service; additionally the record contains private medical treatment records that indicate a history of Meniere's disease related to the accident.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for Meniere's disease.

ORDER

New and material evidence having been received, the issue of entitlement to service connection for Meniere's disease is reopened and the appeal, to this extent only, is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for Meniere's disease.  The Board notes that the record contains conflicting medical opinions regarding the Veteran's disability.  The record contains a January 2010 nexus opinion noting that Meniere's disease may go into long periods of remission and then recur and therefore it is more likely than not that the Veteran's disability is related to service.  The examiner did note, however, that she would like to see records between the time she went into the Reserves and the time the Veteran complained of symptoms.  

Additionally, the record contains a negative nexus opinion in February 2009 noting that the Veteran's symptoms would have appeared prior to the first complaint that notes 1993 as the onset.  The examiner, however, bases this opinion regarding the onset of the Veteran's symptoms on a December 1997 private treatment record.  The examiner incorrectly notes that the record states that the Veteran had first "severe" episode in 1993.  It leaves open the possibility that the Veteran experienced milder episodes of dizziness prior to that time.  The Veteran has testified as to such symptoms.  
 
Given the conflicting nature of the evidence, the Board finds that a new VA examination and opinion is required regarding the Veteran's Meniere's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service Meniere's disease and any lay or medical evidence addressing whether there is a relationship between her disabilities and service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding her Meniere's disease.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that Meniere's disease had its onset during or was causally related to service?  The examiner should address the Veteran's head injury during service and her dizziness after the injury, as well as her lay statements regarding her history of dizziness.  

b.)  Is it possible that Meniere's disease may have periods of remission after initial injury or onset?  

The examiner should provide a rationale for all findings and conclusions.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must review the record and determine whether instructions of the remand have been complied with, to the extent possible.  Any needed corrective actions deemed necessary must be undertaken.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


